Exhibit 10.1


CONFIDENTIAL


MUTUAL RELEASE AGREEMENT


THIS MUTUAL RELEASE AGREEMENT (the "Agreement") is dated as of this 6th day of
August, 2013, (the "Effective Date") by and among XHIBIT CORP., a Nevada
corporation (formerly known as NB Manufacturing, Inc.) (the "Company"), FlyReply
Corp., a Nevada corporation, Xhibit Interactive, LLC, a Nevada limited liability
company, SpyFire Interactive, LLC, a Nevada limited liability company, Stacked
Digital, LLC, a Washington limited liability company, and SHC Parent Corp., a
Delaware corporation, each with its offices at 80 E. Rio Salado Parkway, Suite
115, Tempe, AZ  85281 (the "Company Offices"), and CHRIS RICHARDE, an unmarried
individual, whose address is 6407 E. Catesby Road, Paradise Valley, AZ  85253
("Richarde").


RECITALS:


A.           On July 31, 2013 (the "Resignation Date") Richarde resigned from
his positions as the Chairman of the Board of Directors and President of the
Company, as well as all officer and director positions he held in the Company’s
subsidiaries and their subsidiaries (collectively, the "Offices"), including the
following:


CEO, President and Director of FlyReply Corp.;


CEO of Xhibit Interactive, LLC;


CEO, President and Director of SHC Parent Corp.


B.           Richarde is the owner of 44,440,064 shares of the Company’s common
stock ($.0001 par value) represented by certificate no. 15303-1 (the "Shares").


C.           Richarde and the Company have entered into that certain Employment
Agreement dated June 4, 2012 (the "Employment Agreement").


D.           In connection with his past employment with the Company and its
subsidiaries and their respective predecessors and subsidiaries (collectively,
the "Company Entities"), Richarde has developed for the benefit of and has
assigned to the Company Entities certain intellectual property pursuant to the
Employment Agreement, including without limitation the At-Will Employment,
Confidential Information, Non-Competition and Invention Assignment Agreement
attached thereto as Exhibit C (the "At-Will Employment, Confidential
Information, Non-Competition and Invention Assignment Agreement," and other
assignment documents, including without limitation the following:


Intellectual Property Assignment Agreement dated as of May 23, 2012, as amended
June 4, 2012 (Social Bounce);
Invention Assignment Agreement dated as of August 2, 2011;
Domain Name Assignment dated as of August 2, 2011 (Social Bounce); and
Domain Name Assignment dated as of April 23, 2012 (SpyFire) (collectively, the
"Employment Documents").


E.           Subject to the Conditions Precedent (as defined below in Section
1.4), Richarde and the Company have mutually agreed that it is in the best
interests of the Company Entities to for Richarde to relinquish for cancellation
4,440,064 of the Shares (the "Tendered Shares") and to take the other related
actions and make the other related agreements as described in Article I below.


F.           Richarde and the Company have mutually agreed it is in the best
interests of Richarde and the Company Entities to mutually release one another
and to take the other related actions and make the other related agreements as
described in Articles II through VI to be effective as of the Effective Date,
regardless of when, if at all, the Conditions Precedent are satisfied.


 
-1-

--------------------------------------------------------------------------------

 

G.           Richarde agrees, subject to the terms and conditions of this
Agreement, to make the representations, warranties and covenants contained
herein in exchange for the Company making its representations, warranties and
covenants contained herein, and both parties have agreed to enter into this
Agreement for such purpose.


AGREEMENT:


ARTICLE I


TRANSACTION TERMS


1.1.           Share Cancellation.   Subject to the full satisfaction of the
Conditions Precedent, (i) at the Closing (as defined below in Section 1.4),
Richarde shall deliver the certificate representing the Shares to the CFO of the
Company duly endorsed in blank, from which the Company shall cancel and nullify
the Tendered Shares and, within ten (10) business days, the Company’s transfer
agent shall issue a new certificate to Richarde representing the Retained Shares
(as defined below).


1.2            [Intentionally Left Blank]


1.3           Payments to Richarde; Consulting.    Subject to the Closing, all
accrued non-salary employment remuneration incurred in accordance with the
Employment Agreement through the Resignation Date shall be paid and a final
salary payment also shall be made by the Company at its next scheduled employee
pay period for services rendered through the Resignation Date.  In addition, the
Company shall (i) pay Richarde for all accrued vacation time up through the
Resignation Date in accordance with its standard practice, including without
limitation reduction for withholding taxes and FICA, and (ii) reimburse Richarde
for all Company expenses incurred through the Resignation Date that are subject
to reimbursement by the Company pursuant to its reimbursement policy as has been
in effect. As consideration for the covenants and promises made herein by
Richarde, the Company shall (i) pay Richarde $5,000 per 8 hours of consulting
performed at the time and on the days requested by the CEO and solely by the
CEO; and (ii) shall cover all COBRA payments for the one year period ended July
31, 2014. Richarde shall have the right to purchase personal group medical
continuation coverage pursuant to his rights under the COBRA statute and
regulations after the Resignation Date.


1.4           Closing; Closing Date; Conditions Precedent; Conditions
Subsequent. The "Closing" of the transaction described in this Article I
contemplated herein (the "Article I Transaction") shall occur at the Company
Offices, at the earliest practicable date following the full satisfaction of the
Conditions Precedent. (The date of the Closing shall be referred to as the
"Closing Date").


(a) Conditions Precedent. The parties’ obligations to consummate the Article I
Transaction are expressly conditioned and contingent upon the satisfaction of
the following conditions precedent (the "Conditions Precedent") not later than
the Closing and the terms of Sections 1.1, 1.3 and 1.4(b) of this Agreement
shall not become effective until such time as all such Conditions Precedent have
been achieved:


(i)           the completed sale (the "Ax Sale") of 20,000,000 Shares (the "Ax
Shares") by Richarde to Peter Ax ("Ax");


(ii)           the completed sale (the "Hrissikopoulos Sale") of 5,000,000
Shares (the "Hrissikopoulos Shares") by Richarde to Paul Hrissikopoulos
("Hrissikopoulos");
 
(iii)           full and complete release of the Company Parties (as defined
below) by Jason Hrissikopoulos with respect to all business dealings, which
release shall be pursuant to such document as is acceptable to the Company;


(iv)           the execution and delivery by the Company of a Registration
Rights Agreement substantially in the form set forth hereto as Exhibit A
providing for the registration rights granted to Richarde with respect to the
Retained Shares (as defined below);



 
-2-

--------------------------------------------------------------------------------

 

(v)           the execution and delivery by the Company of a Registration Rights
Agreement substantially in the form set forth hereto as Exhibit A providing for
the registration rights granted to Ax with respect to the Ax Shares;


(vi)           the execution and delivery by the Company of a Registration
Rights Agreement substantially in the form set forth hereto as Exhibit A
providing for the registration rights granted to Hrissikopoulos with respect to
the Hrissikopoulos Shares;


(vii)           entry by Richarde and the Company into a lock-up agreement
whereby none of Richarde’s Retained Shares (as defined below) will be sold for a
one year period from the Closing Date;


(viii)           entry by Ax and the Company into a lock-up agreement whereby
none of Ax Shares will be sold for a one year period; and


(ix)           entry by Hrissikopoulos and the Company into a lock-up agreement
whereby none of Hrissikopoulos Shares will be sold for a one year period.


 (b)           Conditions Subsequent. Post-Closing the parties agree in good
faith to do the following:


(i)           no later than 90 days after Closing, the Company shall remove
Richarde as a signer and guarantor from all bank accounts, SpyFire Interactive’s
credit card account ending in 2749, and SpyFire’s credit line ending in 5979.
Written confirmation of removal will be provided directly by US BANK;


(ii)           the Company shall remove Richarde as the guarantor of any cell
phone accounts used by other employees of the Company Entities; and


(iii)           the Company shall have ceased and shall hereinafter refrain from
all use of any credit cards issued in the name of Richarde and the Company shall
fully reimburse Richarde for all expense charges made by the Company Entities on
personal credit cards of Richarde for which Richarde remains liable, in the
agreed amount of $229,065 paid to Richarde on or before August 31, 2013.


For purposes hereof, "Retained Shares" shall mean the 44,440,064 Shares minus
the 20,000,000 Ax Shares, minus the 5,000,000 Hrissikopoulos Shares, minus the
4,440,064 Tendered Shares.


ARTICLE II


REPRESENTATIONS AND WARRANTIES


Richarde hereby represents and warrants to the Company Entities as of the
Effective Date and as of the Closing Date that:


2.1.           Agreement Binding.   Neither the execution, delivery, nor
performance of this Agreement by Richarde will, with or without the giving of
notice or the passage of time, or both, conflict with or result in a default,
right to accelerate or loss of rights under, or result in the creation of, any
lien, charge or encumbrance or any franchise, mortgage, deed of trust, lease,
license, agreement, understanding, law, rule or regulation, or any order,
judgment or decree to which Richarde is a party or by which Richarde may be
bound or affected or result in or constitute the basis for the creation of any
claim, liens, or encumbrance of any nature whatsoever in respect to the Shares.



 
-3-

--------------------------------------------------------------------------------

 

2.2.           Resignation from Offices; Full Settlement. Richarde hereby
confirms that, as of the Resignation Date, he (i) resigned from all Offices he
previously held, including without limitation all officer and director positions
with the Company; (ii) ceased having any managerial rights in any Company
Entity, and (iii) ceased to be employed by any Company Entity.  Richarde agrees
that as of the Effective Date and except as expressly provided in this Agreement
and the Employment Agreement, no further compensation is due or owing to
Richarde from any Company Entity whether in the form of cash or non-cash
compensation with respect to any relationship between any Company Entity and
Richarde.


2.3.            Authority.  Richarde has the requisite capacity, power and
authority as applicable to transfer the Tendered Shares to the Company for their
cancellation.  Richarde has the requisite capacity, power and authority as
applicable to execute, deliver and perform his obligations under this Agreement,
and this Agreement constitutes a legal, valid and binding obligation of
Richarde.


2.4.           Title.  The Shares constitute all of Richarde's right, title and
interest in the equity securities or properties of all the Company Entities. As
of the Effective Date, Richarde is the sole record and beneficial owner of the
Tendered Shares and such Shares are duly and validly issued and are free and
clear from any lien, claim, pledge, charge or encumbrance.  As of the Closing
Date, subject to the satisfaction of the Conditions Precedent, Richarde shall be
the sole record and beneficial owner of the Retained Shares and such Retained
Shares are duly and validly issued and are free and clear from any lien, claim,
pledge, charge or encumbrance.  Other than this Agreement, there are no
outstanding subscriptions, options, rights, warrants, debentures, instruments,
convertible securities or other agreements or commitments now obligating
Richarde, or if hereafter exercised would require Richarde, to transfer or
surrender the Shares except with respect to the Ax Shares, Hrissikopoulos
Shares, and the Tendered Shares.


2.5.           Full Knowledge. As a sophisticated and accredited investor and an
officer, director and shareholder of the Company, Richarde has had access to and
been given an opportunity to ask such questions of the Company Entities and
their management concerning the Company Entities' collective business,
operations, financial condition, assets, liabilities and other relevant matters
as Richarde has deemed necessary or desirable, and has received and reviewed all
information requested,  in order to evaluate the merits and risk relevant to
Richarde's decision regarding the transactions contemplated by this Agreement.


2.6           Return of Property; No Right, Title or Interest.   Richarde has
returned or will return to the Company all Company Entity-owned property,
specifically including all keys and card key badges to Company buildings or
property, all Company Entity-owned equipment (computer, iPads, cell phones,
electronic or otherwise), and all Company Entity documents and papers, including
but not limited to trade secrets or confidential Company Entity
information.  Richarde represents and warrants that he has no right, title or
interest in any asset of any Company Entity, including without limitation any
equity of any Company Entity, other than the Shares. Notwithstanding this
Section 2.6, Richarde shall have the right to all furniture on Schedule 2.6
which shall be taxable as compensation in the amount of $29,585.


The Company hereby represents and warrants to Richarde as of the Effective Date
and as of the Closing Date that:


2.7.           Agreement Binding.   Neither the execution, delivery, nor
performance of this Agreement by the Company will, with or without the giving of
notice or the passage of time, or both, conflict with or result in a default,
right to accelerate or loss of rights under, or result in the creation of, any
lien, charge or encumbrance or any franchise, mortgage, deed of trust, lease,
license, agreement, understanding, law, rule or regulation, or any order,
judgment or decree to which the Company is a party or by which the Company may
be bound or affected or result in or constitute the basis for the creation of
any claim, liens, or encumbrance of any nature whatsoever.


2.8.            Authority.  The Company has the requisite capacity, power and
authority as applicable to execute, deliver and perform its obligations under
this Agreement, and this Agreement constitutes a legal, valid and binding
obligation of the Company.

 
-4-

--------------------------------------------------------------------------------

 

ARTICLE III


INDEMNIFICATION


3.1.           Indemnification by the Company.  Except to the extent caused by
any act or omission of Richarde, as of the Effective Date, the Company Entities
jointly and severally agree to indemnify, defend and hold harmless Richarde and
his heirs, executors, and all other persons acting on their behalf (the
"Richarde Parties") from any and all:  (a) claims, liabilities, losses, costs or
damages to Richarde or the Richarde Parties ("Loss") and (b) any and all
reasonable attorneys' and accountants' fees and expenses and other out-of-pocket
expenses incurred in defending or prosecuting any claim resulting in or from a
Loss ("Fees") from or by virtue of the failure of any covenant or breach of any
representation or warranty of any of the Company Entities in this Agreement.


3.2           Indemnification by Richarde.  Except to the extent caused by any
act or omission of the Company Entities, as of the Effective Date, Richarde and
the Richarde Parties jointly and severally agree to indemnify, defend and hold
harmless the Company Entities and  (i) their respective successors,
predecessors, assigns, affiliates, direct and indirect subsidiaries and
divisions, (ii) their respective officers, managers, directors, employees,
shareholders and members, in each case present and former, (iii) their
respective agents, attorneys and accountants, and (iv) all other persons acting
on their behalf (all of the foregoing, including the Company Entities,
collectively, the “Company Parties”) from any and all:  (a) claims, liabilities,
losses, costs or damages to the Company Parties ("Loss") and (b) any and all
reasonable attorneys' and accountants' fees and expenses and other out-of-pocket
expenses incurred in defending or prosecuting any claim resulting in or from a
Loss ("Fees") from or by virtue of the failure of any covenant of or breach of
any representation or warranty made by any of Richarde or the Richarde Parties
in this Agreement.


ARTICLE IV


COVENANTS


4.1.           Releases.


(a) Richarde Release.  As of the Effective Date, Richarde, on behalf of himself
and the Richarde Parties, hereby releases and forever discharges the Company
Parties from any and all claims, debts, demands, suits, actions and causes of
action of whatsoever kind and nature, whether in law or in equity, known or
unknown that Richarde and the Richarde Parties may now have, at any time prior
hereto ever had, or hereafter may have or could assert against the Company
Parties for, upon or by reason of any matter, cause or thing whatsoever arising
out of, set forth in, or connected with the employment of or services rendered
by Richarde, Richarde’s ownership of the Shares, or any other dealings or
relationships between or among the Company Parties and Richarde.  Richarde
acknowledges and agrees that he does not claim or have any interest in any
patents, copyrights, trade secrets or any other intellectual property rights
relating to the Company Entities' respective products, marketing materials,
documentation or other assets, and that any such rights have vested in one or
more Company Entities as works for hire to the extent permitted by applicable
law or have been assigned to a Company Entity.  This paragraph shall not affect
Richarde's rights as a shareholder of the Company with respect to claims arising
from acts or omissions occurring from and after the Effective Date.  The
foregoing release shall NOT operate to release, waive, or otherwise impair (i)
any claims, rights, or remedies arising from the obligations of the Company
under this Agreement; (ii) any claims, rights, or remedies that Richarde may
have and which may not be released or waived under applicable law or (iii) any
right to coverage or indemnification under the Company’s applicable insurance
policies or governing documents. Any Company Parties that are not parties to
this Agreement are third party beneficiaries of the releases set forth in this
Section 4.1(a).


 
-5-

--------------------------------------------------------------------------------

 

(b) Company Release.  As of the Effective Date, the Company, on behalf of itself
and all Company Parties forever releases Richarde and the Richarde Parties from
any and all rights, claims, demands, causes of action, obligations, damages,
penalties, fees, costs, expenses, and liabilities, of any nature whatsoever,
which any Company Party has, had, or may have against Richarde and Richarde
Parties with any cause or matter whatsoever, known to the Company at the date of
this Agreement and including, without limitation, all matters related to
Richarde’s employment and directorship with the Company and the termination of
his employment. The foregoing release shall NOT operate to release, waive, or
otherwise impair (i) any claims, rights, or remedies arising from the
obligations of Richarde under this Agreement; or (ii) any claims, rights, or
remedies that any Company Party may have and which may not be released or waived
under applicable law.


4.2.           Non-Disparagement.  As of the Effective Date, the parties will
refrain from making any disparaging comments, either directly or indirectly,
about or in any way related to the each other. These restrictions shall not
apply to any information that a party is required to disclose in connection with
any legal or regulatory proceedings.


4.3.           No Release of Obligations Contained in this Agreement.  As of the
Effective Date, the Company and Richarde hereby each acknowledge and agree that
nothing contained in this Agreement shall release or discharge any of them from
rights, duties and obligations contained in or assumed under this Agreement.


4.4.           Covenant Not to Sue.


(a) As of the Effective Date, Richarde, on behalf of himself and the Richarde
Parties, hereby agrees and covenants not to sue the Company Parties for any and
all claims, counterclaims, crossclaims, set-offs, debts, actions for
contribution or indemnity, demands or any action whatsoever, in law or in
equity, which Richarde may now have, at any time prior hereto ever had, against
the Company Parties for, upon or by reason of any matter, cause or thing
whatsoever arising out of, set forth in or connected with the employment of or
services rendered by Richarde, Richarde’s ownership of the Shares, or any other
dealings or relationships between or among the Company Parties and Richarde.
This paragraph shall not affect Richarde's rights as a shareholder of the
Company with respect to claims arising from acts or omissions occurring from and
after the Effective Date, will not affect Richarde’s rights as to any breach or
violations of this Agreement, and will not prohibit Richarde from seeking
indemnification or coverage under the Company’s applicable insurance policies or
governing documents.


(b) As of the Effective Date, Company, on behalf of itself and all Company
Parties, hereby agrees and covenants not to sue Richarde or the Richarde Parties
for any and all claims, counterclaims, crossclaims, set-offs, debts, actions for
contribution or indemnity, demands or any action whatsoever, in law or in
equity, which Company may now have, or at any time prior hereto ever had,
against Richarde or the Richarde Parties for, upon or by reason of any matter,
cause or thing whatsoever arising out of, set forth in or connected with the
employment of or services rendered by Richarde, Richarde’s ownership of the
Shares, or any dealings between or among Richarde and the Company Parties. This
paragraph shall not affect Company’s rights as to any breach or violations of
this Agreement.


4.5.           Confidentiality; Non-Competition; Proprietary Rights;
Non-Solicitation.  Richarde acknowledges and agrees that as partial
consideration for the covenants made by the Company hereunder, he shall be
subject to the following covenants following execution of this Agreement:



 
-6-

--------------------------------------------------------------------------------

 

(a) Confidential Information.  Richarde acknowledges that he has had and will
have access to trade secrets and confidential business information of the
Company Entities throughout the term of his service to the Company and that any
such trade secret or confidential information, regardless of whether Richarde
alone or with others developed any such trade secret or confidential
information, shall be and shall remain the property of the respective Company
Entities. After the Effective Date, Richarde shall not, either voluntarily or
involuntarily, on either his own account, as a member of a firm, or on behalf of
another employer or otherwise, directly or indirectly use or reveal to any
person, partnership, corporation or association any trade secret or confidential
information of the Company Entities, and their respective parents, subsidiaries,
or affiliates. Such trade secrets shall include, but shall not be limited to,
business plans, marketing plans or programs, financial information, forecasts,
compensation arrangements, contracts (whether leases, rental agreements,
financing arrangements, or other contracts) customer lists, and business
opportunities. The term "trade secrets" shall not include information generally
available to the public or a governmental agency except such term "trade
secrets" shall include information provided to governmental agencies on a
confidential basis. Richarde will not make available to any person, partnership,
limited liability company, corporation or association, or retain after
termination of employment, any Company policy manuals, contracts or other
written materials.


(b) Proprietary Rights; Non-Competition; Non-Solicitation.   Richarde
acknowledges and agrees that he remains subject to the covenants relating to
proprietary rights, non-competition, noninterference with employees and
noninterference with customers contained in the Employment Documents, provided
however that the duration of the non-solicitation and non-competition covenants
set forth in Sections 7 and 8, respectively, of the At-Will Employment,
Confidential Information, Non-Competition and Invention Assignment Agreement
shall continue for twelve months (12) months from the Effective Date.


(c) Injunctive Relief.  Richarde acknowledges that the restrictions contained in
this Section 4.5 are a reasonable and necessary protection of the immediate
interests of the Company and that any violation of these restrictions would
cause substantial injury to the Company. In the event of a breach or threatened
breach by Richarde of these restrictions, the Company shall be entitled to apply
to any court of competent jurisdiction for an injunction restraining Richarde
from such breach or threatened breach; provided, however, that the right to
apply for an injunction shall not be construed as prohibiting the Company from
pursuing any other available remedies for such breach or threatened breach.


4.6           D & O Indemnification.  The Company shall not take action to
amend, repeal or otherwise modify the Articles of Incorporation and By-laws of
the Company for a period from the date hereof until six years after the Closing
in any manner that would adversely affect the rights thereunder of Richarde to
indemnification, advancement of expenses or exculpation from liability. It is
understood and agreed that the Company shall, to the fullest extent permitted
under Nevada law, indemnify, defend and hold harmless Richarde against any
losses in connection with any threatened, pending or completed claim, action,
suit, proceeding or investigation to the extent that it was based on the fact
that Richarde is or was a director, officer, employee, fiduciary or agent of any
of the Company Entities and arising out of actions or omissions or alleged
actions or omissions occurring on or prior to the Closing Date.  Any
determination required to be made with respect to whether Richarde’s conduct
complies with the standards set forth under Nevada law, the Articles of
Incorporation or By-laws, as the case may be, shall be made by independent
counsel mutually acceptable to the Company and Richarde.


ARTICLE V


MISCELLANEOUS


5.1.           Confidentiality.  None of the parties to this Agreement will
discuss or disclose this Agreement or any of its terms with or to any
unaffiliated person or entity not signing this Agreement, except as required by
law, and will not voluntarily cooperate or aid any claimant adverse to the other
parties.  A party may disclose the terms of this Agreement only with its legal
and financial advisors.


5.2.           Effectiveness.  Each party to this Agreement acknowledges that it
has freely, knowingly and voluntarily entered into this Agreement.



 
-7-

--------------------------------------------------------------------------------

 

5.3.           Separate Counsel.  The parties stipulate and agree that, in
entering into this Agreement, they have relied upon the advice and
representation of counsel and other advisors selected by them, the Company and
its counsel having urged Richarde to rely on separate counsel chosen by
him.  Richarde particularly stipulates and agrees that he was afforded time
within which to consider the terms of this Agreement with his legal counsel, Dan
Mahoney of the law firm of Snell & Wilmer, and that he and his counsel and
advisors have not received and are not relying on any representations or
warranty from any person or entity retained or employed by any Company Entity in
connection with his entry into this Agreement. Richarde acknowledges that Keller
Rohrback, P.L.C. and its attorneys serve as counsel for the Company Entities and
do not represent Richarde.


5.4.           Waiver of Breach or Default. No waiver of any breach or default
hereunder shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.


5.5.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each party hereto and its successors and assigns.


5.6.           Paragraph Headings.   The paragraph headings contained herein are
for the purposes of convenience only and are not intended to define or limit the
contents of said paragraphs.


5.7.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed one original.


5.8.           Applicable Law.  This Agreement and all amendments thereof shall
be governed by and construed in accordance with the laws of the State of Arizona
applicable to contracts made and to be performed therein and the parties herein
are subject to the personal jurisdiction of the courts in and for the State of
Arizona, with venue to lie in Maricopa County, and to the extent permitted by
law, are also subject to the personal jurisdiction of the Federal District
Court, with venue to lie in the District of Arizona.


5.9.           Severability.  Wherever there is any conflict between any
provisions of this Agreement and any statute, law, regulation or judicial
precedent, the latter shall prevail, but in such event the provisions of this
Agreement thus affected shall be curtailed and limited only to the extent
necessary to bring it within the requirement of the law.  In the event that any
part, section, paragraph or clause of this Agreement shall be held by a court of
proper jurisdiction to be invalid or unenforceable, the entire Agreement shall
not fail on account thereof, but the balance of the Agreement shall continue in
full force and effect unless such construction would clearly be contrary to the
intention of the parties or would result in unconscionable injustice.


5.10.           Litigation.  In the event of any litigation between the parties
arising out of this Agreement, the prevailing party shall be entitled to recover
its court costs and reasonable attorneys' fees.


5.11.            Entire Agreement and Modification.  This Agreement represents
the entire agreement by, between and among any of the parties and may be
modified only by a duly authorized writing, executed by all of the parties or
their respective heirs, successors or assigns.


5.12.           Notices.  All notices, consents, waivers and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt); or (b) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses set forth above (or to such other addresses as a party may
designate from time to time by notice to the other parties).


5.13.           Further Acts.  Each party agrees (i) to perform any further acts
and to execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this Agreement, and (ii) to take all steps necessary
and otherwise use his or its best efforts and act in good faith to cause the
Conditions Precedent to occur as soon following the Effective Date as possible.
 
 
-8-

--------------------------------------------------------------------------------

 

ARTICLE VI


EFFECTIVENESS


The parties hereby confirm and acknowledge that the terms, conditions,
warranties, covenants, representations and other agreements set forth in
Articles II, III, IV, V and VI (the “Non-Contingent Terms”) shall be effective
from and after the Effective Date notwithstanding the terms and conditions
relating to the Closing of the Article I Transaction and the Conditions
Precedent thereto. For purposes of clarity, the parties further confirm and
acknowledge that the Non-Contingent Terms shall be valid and binding and in full
force and effect irrespective of when, if at all, the Conditions Precedent are
satisfied and whether or not the Closing actually occurs.




[Signature Pages Follows]

 
-9-

--------------------------------------------------------------------------------

 



The Company:


XHIBIT CORP., a Nevada corporation




By: /s/ Michael Schifsky
Its Chief Financial Officer


Date: August 6, 2013


FLYREPLY CORP., a Nevada corporation
 
By: /s/ Michael Schifsky
Its Chief Financial Officer


Date: August 6, 2013


XHIBIT INTERACTIVE, LLC, a Nevada limited liability company
 
By: /s/ Michael Schifsky
Its Chief Financial Officer


Date: August 6, 2013


SPYFIRE INTERACTIVE, LLC, a Nevada limited liability company
 
By: /s/ Michael Schifsky
Its Chief Financial Officer


Date: August 6, 2013


STACKED DIGITAL, LLC, a Washington limited liability company
 
By: /s/ Michael Schifsky
Its Chief Financial Officer


Date: August 6, 2013


SHC PARENT CORP., a Delaware corporation
 
By: /s/ Michael Schifsky
Its Chief Financial Officer


Date: August 6, 2013


Richarde
 
By: /s/ Chris Richarde
Chris Richarde


Date: August 6, 2013



 
-10-

--------------------------------------------------------------------------------

 



Exhibit A


Form of Registration Rights Agreement




 
A-1

--------------------------------------------------------------------------------

 

Exhibit A to Mutual Release Agreement
 
REGISTRATION RIGHTS AGREEMENT
 
Registration Rights Agreement (this “Agreement”), dated as of _____, 2013, is by
and among Xhibit Corp., a Nevada corporation (the “Company”) and the investors
set forth on Schedule 1 attached hereto, who own shares of the Company’s common
stock, par value $0.0001 per share.
 
The parties hereby agree as follows:
 
1.           Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Allowed Delay” shall have the meaning set forth in Section 2(e)(ii) of this
Agreement.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Common Stock” means shares of the Company’s common stock, par value $0.0001,
and any securities into which such shares may hereinafter be reclassified.
 
“Company Registration” means a registration statement to be filed by the Company
with respect to any of its equity securities for its own account (other than a
registration statement on Form S-4 or S-8 (or any successor or substantially
similar form), or in connection with (a) an employee stock option, stock
purchase or compensation plan or securities issued or issuable pursuant to any
such plan, or (b) dividend reinvestment plan).
 
“Form S-1” means a Form S-1 Registration Statement under the 1933 Act, or any
successor or substantially similar form.
 
“Form S-3” means a Form S-3 Registration Statement under the 1933 Act, or any
successor or substantially similar form.
 
“Investors” means collectively the investors set forth on Schedule 1 attached
hereto or a permitted transferee of any such Investor who is a subsequent holder
of any Registrable Securities.  The Investors are individually referred to
herein as an “Investor.”
 
“Other Holder Piggyback Rights” means the rights of any holder of Company
securities having contractual piggy-back registration rights entitled to
participate in a registration, other than the Investors.
 
 “Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus which is
permitted to be so incorporated by reference in accordance with the rules and
regulations of the SEC.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” or “Registrable Security” means (i) the shares of
Common Stock issued to the Investors in connection with the Merger, and (ii) any
securities issued or issuable with respect to such securities by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization with respect to
any of the securities referenced in clause (i) above; provided, that, a security
shall cease to be a Registrable Security when: (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
1933 Act and such securities shall have been sold, transferred, disposed of or
exchanged in accordance with such Registration Statement; (b) such securities
shall have been otherwise transferred, new certificates for them not bearing a
legend restricting further transfer shall have been delivered by the Company;
(c) such securities shall have ceased to be outstanding or (d) the Registrable
Securities are salable within a three month period under Rule 144 without regard
to any volume limitations under Rule 144.
 

 
A-2

--------------------------------------------------------------------------------

 

“Registration” shall mean any Demand Registration or Piggy-Back Registration.
 
“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such Registration Statement.
 
“Required Investors” mean the Investors who, together, hold a majority of the
Registrable Securities.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Underwriter” means a securities dealer, investment banker, or purchaser’s agent
who purchases any Registrable Securities as principal in an underwritten
offering and not as part of such securities dealer’s market-making activities.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
2.           Registration.
 
(a)           Form S-1 Demand Registration.
 
(i)           During the Demand Term (as defined below), Required Investors may,
by written notice to the Company, request that the Company effect a registration
on Form S-1 (a “Demand Registration”) under the 1933 Act covering all or part of
the Registrable Securities held by such Required Investors (the date of such
notice, the “Demand Date”), and the Company shall promptly notify all other
Investors in writing of the receipt of such notice and each such Investor may
elect (by written notice sent to the Company within ten (10) Business Days from
the date of such Investor’s receipt of such notice from the Company) to have all
or part of such Investor’s Registrable Securities included in such Demand
Registration pursuant to this Section 2(a), and such Investor shall specify in
such notice the number of Registrable Securities that such Investor elects to
include in such Demand Registration.  Thereupon the Company shall, as
expeditiously as is possible, but in any event no later than sixty (60) days
after the Demand Date, file with the SEC, a Registration Statement (a “Demand
Registration Statement”) relating to all shares of Registrable Securities which
the Company has been so requested to register by such Investors (“Participating
Investors”) for sale. “Demand Term” shall mean the period commencing on August
1, 2014 and ending on such date as the Company is first eligible to register the
Registrable Securities on Form S-3.  If the Company loses its eligibility to
register the Registrable Securities on Form S-3 while Registrable Securities are
still held by the Investors, the Demand Term shall be automatically extended
until the Company again becomes eligible to register the Registrable Securities
on Form S-3.
 
(ii)           Notwithstanding anything to the contrary contained herein, the
Company shall not be required to prepare and file (A) more than one (1) Demand
Registration Statement in any twelve-month period, (B) any Demand Registration
Statement within 120 days following the date of effectiveness of any other
Registration Statement; or (C) during the period commencing with the date thirty
(30) days prior to the Company’s good faith estimate of the date of filing of,
and ending on a date ninety (90) days after the effective date of, a Company
Registration; provided that the Company is actively employing in good faith all
reasonable efforts to cause such registration statement to become effective;
provided, further, that, if the Company abandons such Company Registration, the
Company shall promptly notify any Investor that was unable to effect a
registration under this Section 2(a) as a result of this clause (C).
 
(iii)           If a majority-in-interest of the Participating Investors so
elect and such holders so advise the Company as part of their written demand for
a Demand Registration, the offering of such Registrable Securities pursuant to
such Demand Registration shall be in the form of an underwritten offering. In
such event, the right of any Investor to include its Registrable Securities in
such registration shall be conditioned upon such Investor’s participation in
such underwriting and the inclusion of such holder’s Registrable Securities in
the underwriting to the extent provided herein. All Participating Investors
proposing to distribute their securities through such underwriting shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such underwriting by a majority-in-interest of the
Participating Investors initiating the Demand Registration.

 
A-3

--------------------------------------------------------------------------------

 

(iv)           If the managing Underwriter or Underwriters for a Demand
Registration that is to be an underwritten offering advises the Company and the
Participating Investors in writing that the dollar amount or number of shares of
Registrable Securities which the Participating Investors desire to sell, taken
together with all other shares of Common Stock or other securities, if any, as
to which registration has been requested pursuant to Other Holder Piggyback
Rights, exceeds the maximum dollar amount or maximum number of shares that can
be sold in such offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of shares, as
applicable, the “Maximum Number of Shares”), then the Company shall include in
such registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Participating Investors (pro rata in
accordance with the number of shares of Registrable Securities then held by such
Participating Investors) that can be sold without exceeding the Maximum Number
of Shares; (ii) second, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clause (i) , the shares of Common Stock for the
account of other persons that the Company is obligated to register under Other
Holder Piggyback Rights pursuant to written contractual arrangements with such
persons and that can be sold without exceeding the Maximum Number of Shares; and
(ii) third, to the extent that the Maximum Number of Shares have not been
reached under the foregoing clauses (i) and (ii), the shares of Common Stock
that the Company and other shareholders desire to sell that can be sold without
exceeding the Maximum Number of Shares.
 
(b)           Form S-3 and Shelf Demand Registration.
 
(i)           After both (A) August 1, 2014 and (B) the Company has qualified
for the use of Form S-3 under the 1933 Act  for sales of Registrable Securities
by selling stockholders, and prior to the date on which the Registrable
Securities all cease to be Registrable Securities, in addition to the rights
contained in Section 2(a), the Investors shall have the right to request an
unlimited number of registrations on Form S-3 (such requests shall be in writing
and shall state the number of shares of Registrable Securities to be disposed of
and the intended methods of disposition of such shares by such Investors,
including whether such offering is requested to be an underwritten offering),
and upon such request, the Company shall, subject to Section 2(e)(ii) hereof,
use its commercially reasonable efforts to effect the registration under the
1933 Act of the Registrable Securities which the Company has been so requested
to register by such Investors; provided, however, that the Company shall not be
obligated to effect a registration pursuant to this Section 2(b):  (w) more than
once in any twelve-month period; (x) unless the Registrable Securities requested
to be included therein have an anticipated offering price to the public of at
least $1.00 per share; (y) during the period commencing with the date thirty
(30) days prior to the Company’s good faith estimate of the date of filing of,
and ending on a date ninety (90) days after the effective date of, a Company
Registration; provided that the Company is actively employing in good faith all
reasonable efforts to cause such registration statement to become effective;
provided, further, that, if the Company abandons such Company Registration, the
Company shall promptly notify any Investor that was unable to effect a
registration under this Section 2(b) as a result of this clause (y); or (z)
within 180 days following the last date on a Registration Statement filed in
respect of a registration hereunder, if any, was effective.  Any registration
under this Section 2(b) shall be underwritten at the request of Investors
holding a majority of the Registrable Securities held by all Investors
participating in such registration.
 
(ii)           If a request complying with the requirements of Section 2(b)(i)
hereof is delivered to the Company, the notice provisions set forth in Section
2(a)(i) and the provisions of Sections 2(a)(iii) and 2(a)(iv) shall apply to
such registration; provided, that if such request is for an offering other than
an underwritten offering, the portions of those Sections applying to an
underwritten offering shall not apply.
 

 
A-4

--------------------------------------------------------------------------------

 

(iii)           The Investors shall have the right to request that one (1)
registration made pursuant to Section 2(b) constitute an offering of Registrable
Securities under the Securities Act in a manner that permits sales on a
continuous or delayed basis pursuant to Rule 415 (the “Shelf Registration”). The
Company shall, subject to Section 2(e)(ii) hereof, use its commercially
reasonable efforts to cause the Registration Statement relating to the Shelf
Registration to become effective as promptly as practicable and maintain the
effectiveness of such Registration Statement for a period ending on the earliest
of (A) two years following the date on which such Registration Statement first
becomes effective (but one year if the Company is not continuously able to use
Form S-3 during such period unless the Company is not permitted by applicable
law to maintain the effectiveness for one year, and then for such shorter period
as is permitted), and (B) the date on which all Registrable Securities covered
by such Registration Statement have been sold and the distribution contemplated
thereby has been completed or have become freely tradeable pursuant to Rule 144
without regard to volume limitations.  Any “takedown” under the Shelf
Registration shall be underwritten at the request of Investors holding a
majority of the Registrable Securities held by all Investors participating in
such “takedown.” Any request for such a “takedown” that is intended to be an
underwritten offering shall be made pursuant to Section 2(b)(ii) such that the
provisions relating to effecting a Registration Statement thereunder apply to
effecting the takedown under the Shelf Registration. Any sales made on a delayed
or continuous basis under the Shelf Registration that do not constitute an
underwritten offering shall not be required to comply with the underwriting
provisions of Section 2(b)(ii).
 
(c)           Piggy-Back Registration.
 
(i)           If at any time after the date hereof and prior to date on which
all Registrable Securities cease to be Registrable Securities, the Company
proposes to file a Registration Statement under the 1933 Act with respect to an
offering of equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for shareholders of the Company for their account (or by the
Company and by shareholders of the Company), other than a Registration Statement
(i) filed in connection with any employee stock option or other benefit plan,
(ii) for an exchange offer or offering of securities solely to the Company’s
existing shareholders, (iii) for an offering of debt that is convertible into
equity securities of the Company or (iv) for a dividend reinvestment plan, then
the Company shall (x) give written notice of such proposed filing to the
Investors as soon as practicable but in no event less than ten (10) days before
the anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, of the offering, and (y) offer to the Investors in such notice the
opportunity to register the sale of such number of shares of Registrable
Securities as such holders may request in writing within five (5) days following
receipt of such notice (a “Piggy-Back Registration”).
 
(ii)           The Company shall cause such Registrable Securities to be
included in such Piggy-Back Registration and shall use commercially reasonable
efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of the Company and to permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All holders of Registrable Securities
proposing to distribute their securities through a Piggy-Back Registration that
involves an Underwriter or Underwriters shall enter into an underwriting
agreement in customary form with the Underwriter or Underwriters selected for
such Piggy-Back Registration.
 
(iii)           If the managing Underwriter or Underwriters for a Piggy-Back
Registration that is to be an underwritten offering advises the Company and the
holders of Registrable Securities in writing that the dollar amount or number of
shares of Common Stock which the Company desires to sell, taken together with
shares of Common Stock, if any, as to which registration has been demanded
pursuant to written contractual arrangements with persons other than the
Investors, the Registrable Securities as to which registration has been
requested under this Section 2(c), and the shares of Common Stock, if any, as to
which registration has been requested pursuant to Other Holder Piggyback Rights,
exceeds the Maximum Number of Shares, then the Company shall include in any such
registration:
 

 
A-5

--------------------------------------------------------------------------------

 

(1)           If the registration is undertaken for the Company’s account: (A)
first, the shares of Common Stock or other securities that the Company desires
to sell that can be sold without exceeding the Maximum Number of Shares; (B)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), Registrable Securities as to which registration
has been requested under this Section 2(c) and the securities as to which
piggy-back registration has been requested under existing Other Holder Piggyback
Rights as of the date of this Agreement (pro rata in accordance with the number
of securities each holder has actually requested to be included in such
registration, regardless of the number of shares of Common Stock with respect to
which such persons have the right to request such inclusion) that can be sold
without exceeding the Maximum Number of Shares; and (C) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (A) and (B), the shares of Common Stock as to which registration has
been requested pursuant to Other Holder Piggyback Rights entered into after the
date of this Agreement (pro rata in accordance with the number of shares such
person has actually requested to be included in such registration, regardless of
the number of shares of Common Stock with respect such person has the right to
request inclusion).
 
(2)           If the registration is a “demand” registration undertaken at the
demand of persons other than the Investors pursuant to written contractual
arrangements with such persons, (A) first, the shares of Common Stock for the
account of the demanding persons that can be sold without exceeding the Maximum
Number of Shares; (B) second, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (A), the shares of Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares;  (C) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (A)
and (B), Registrable Securities as to which registration has been requested
under this Section 2(c) and the securities as to which piggy-back registration
has been requested under existing Other Holder Piggyback Rights as of the date
of this Agreement (pro rata in accordance with the number of securities each
holder has actually requested to be included in such registration, regardless of
the number of shares of Common Stock with respect to which such persons have the
right to request such inclusion) that can be sold without exceeding the Maximum
Number of Shares, (D) fourth, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (A), (B), and (C), the shares
of Common Stock, if any, as to which registration has been requested pursuant to
Other Holder Piggyback Rights entered into after the date of this Agreement that
can be sold without exceeding the Maximum Number of Shares.
 
(d)           Expenses.  The Company will pay all expenses associated with each
Registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, blue
sky fees, and the expenses of any special audits incident to or required by any
such Registration, but excluding stock transfer taxes, discounts, commissions or
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals with respect to the Registrable Securities being sold.
 
(e)           Effectiveness.
 
(i)           The Company shall use reasonable best efforts to have a Demand
Registration Statement declared effective within one hundred and twenty (120)
days after the Demand Date.  The Company shall notify the Investors by facsimile
or e-mail as promptly as practicable, or by issuing a press release, within
twenty-four (24) hours, after any Registration Statement is declared effective
and as soon as reasonably practicable shall make available to the Investor, upon
written request, copies of any related Prospectus to be used in connection with
the sale or other disposition of the Registrable Securities covered thereby.
 
(ii)           Notwithstanding anything to contrary, the Company may delay,
suspend the use of, or withdraw any Registration Statement or qualification of
Registrable Securities if the Company in good faith determines that any such
Registration Statement, or the use thereof, would materially and adversely
affect any material corporate event or would otherwise require disclosure of
nonpublic information which the Company determines, in its reasonable judgment,
is not in the best interests of the Company at such time (an “Allowed Delay”);
provided, that the Company shall promptly (A) notify the Investors in writing of
the existence of (but in no event, without the prior written consent of the
Investors, shall the Company disclose to the Investors any of the facts or
circumstances regarding) the event giving rise to an Allowed Delay; provided,
however, that the Company shall not be required to disclose material nonpublic
information to the Investors unless an Investor has executed the nondisclosure
agreement contemplated pursuant to Section 4(b); (B) advise the Investors in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay; and (C) use reasonable best efforts to terminate an Allowed Delay
as promptly as practicable.

 
A-6

--------------------------------------------------------------------------------

 

(f)           SEC Reductions. In the event the Company is required by the SEC to
reduce the number of Registrable Securities being registered for resale on any
Registration Statement filed with the SEC pursuant to Section 2(a), 2(b) or 2(c)
hereof, then unless otherwise required by the SEC or agreed to by the
Participating Investors, the number of Registrable Securities included in such
Registration shall be allocated among all the Participating Investors on a pro
rata basis based on the number of Registrable Securities held by each
Participating Investor.  The Company shall notify the Investors in the event of
any such reduction.
 
3.           Company Obligations.  The Company will use reasonable best efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
 
(a)           use reasonable best efforts to cause such Registration Statement
to become and remain effective until the earlier of (1) one hundred and eighty
(180) days following the effective date of such Registration Statement; (2) such
time as all of the Registrable Securities covered by the Registration Statement
have been sold; or (3) the date on which all of the Registrable Securities may
be sold pursuant to Rule 144 under the 1933 Act without regard to volume
restrictions, except that for any Shelf Registration, the required effectiveness
periods set forth in Section 2(b)(iii) above shall be required (the
“Effectiveness Period”);
 
(b)           prepare and file with the SEC such amendments, prospectus
supplements or post-effective amendments to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement effective for
the period specified in Section 3(a) and to comply with the provisions of the
1933 Act and the 1934 Act with respect to the distribution of all of the
Registrable Securities covered thereby;
 
(c)           make available to the Investors and their legal counsel upon
written request (i) promptly after the same is prepared and publicly
distributed, filed with the SEC, or received by the Company one copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion thereof which contains
information for which the Company has sought confidential treatment), and (ii)
such number of copies of a Prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as the Investors
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Investors that are covered by the related Registration
Statement.  Notwithstanding the foregoing, the Company shall not be required to
provide any Investor or Investors’ representative with material non-public
information unless such Investor has entered into a non-disclosure agreement
with the Company;
 
(d)           use reasonable best efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
 
(e)           use reasonable best efforts to cause all Common Stock covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed or quoted (if applicable);
 
(f)           promptly notify the Investors upon the occurrence of any of the
following events in respect of the Registration Statement or the Prospectus
forming a part thereof: (i) the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (ii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; or (iii) the effectiveness of the Registration
Statement within twenty four (24) hours of such Registration Statement being
declared effective;
 
 
A-7

--------------------------------------------------------------------------------

 

(g)           immediately notify the Investors, at any time when a Prospectus
relating to Registrable Securities is required to be delivered under the 1933
Act, upon discovery that, or upon the happening of any event or the passage of
time as a result of which, the Prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and promptly prepare and furnish to such holder a reasonable number of copies of
a supplement to or an amendment of such Prospectus or the Registration Statement
as may be necessary so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
(h)           otherwise use reasonable best efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder;
 
(i)           cooperate with the Investors to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to a Registration Statement, and to enable such Registrable Securities
to be in such denominations and registered in such names as the Investors may
request; and
 
(j)           prior to any public offering of Registrable Securities, register
or qualify (unless an exemption from such registration of qualification is
available) the Registrable Securities for offer and sale under the securities or
”blue sky” laws of such jurisdictions within the United States, keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.
 
4.      Due Diligence Review; Information.
 
(a)           The Company shall make available, during normal business hours,
upon reasonable request and within a reasonable time, for inspection and review
by the Investors, advisors to and representatives of the Investors (who may or
may not be affiliated with the Investors and who are reasonably acceptable to
the Company), all financial and other records, all filings with the SEC, and all
other documents respecting the Company, its assets, its properties or its
business (including without limitation minute books, corporate records,
financial statements, contracts, permits, licenses, approvals, technical or
engineering reports, and any title opinions or valuations which the Company has
obtained) as may be reasonably necessary for the purpose of such review, and
cause the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Investors or
any such representative or advisor in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them) to the extent not
publicly available on EDGAR or the Company’s website, prior to and from time to
time after the filing and effectiveness of the Registration Statement until the
end of the Effectiveness Period for the sole purpose of enabling the Investor
and such representatives and advisors to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement.
 
(b)           Any Investor (and its advisors and representatives) requesting
Company information pursuant to Section 4(a) shall complete a non-disclosure
agreement with the Company and an acknowledgement that such investigation may
reveal material non-public information.  Nothing herein shall obligate the
Company to provide to the Investor, or any advisors or representatives or
underwriters, any material nonpublic information. Additionally, the Company is
not required to provide any information the Company deems commercially sensitive
or proprietary.
 
 
A-8

--------------------------------------------------------------------------------

 

5.      Obligations of the Investors.
 
(a)           Each Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request within five (5) Business Days of such
request.  Additionally, each Investor agrees to respond to any comments from the
SEC or any other government regulator regarding such Investor as soon as
possible and in any event within five (5) Business Days of such request.  The
Company shall not be required to include the Registrable Securities of an
Investor in a Registration Statement and shall not be required to pay any
damages to any Investor who fails to furnish to the Company such information
within the prescribed timeline.
 
(b)           The Investors, by their acceptance of the Registrable Securities,
agree to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless any such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
 
(c)           Each Investor agrees that, upon receipt of any notice (which may
be oral as long as written notice is provided by the next Business Day) from the
Company of the commencement of an Allowed Delay pursuant to Section 2(e)(ii),
the Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until otherwise notified in writing by the Company or until the Investor’s
receipt of the copies of the supplemented or amended Prospectus filed with the
SEC and until any related post-effective amendment is declared effective and, if
so directed by the Company and the Investor shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Investor’s possession of the Prospectus covering
the Registrable Securities current at the time of receipt of such notice.
 
(d)           Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
6.      Indemnification.
 
(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless each Investor, and each of its officers, directors, members,
employees and agents, successors and assigns, and each other person, if any, who
controls such Investor within the meaning of the 1933 Act, against any losses,
claims, damages, liabilities and expense (including reasonable attorney fees),
joint or several, to which they may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon: (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof; (ii) any application or other document or
communication (in this paragraph (a), referred to collectively as an
“application”) executed by, or on behalf of, the Company or based upon written
information furnished by, or on behalf of, the Company filed in any jurisdiction
in order to register or qualify any of the Registrable Securities under the
securities or “blue sky” laws thereof or filed with any securities exchange;
(iii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; or (v) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on the Investor’s
behalf; provided, however, that the Company will not be liable in any such case
if and to the extent that (A) any such loss, claim, damage or liability either
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by the Investor for use in such Registration Statement or Prospectus, or (B)
such information relates to the Investor or the Investor’s proposed method of
distribution of Registrable Securities and was reviewed and approved by the
Investor for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto, or (C) in the case of an
occurrence of an Allowed Delay or of an event of the type specified in Section
3(g), the use by the Investor of an outdated or defective Prospectus after the
Company has notified the Investor in writing that the Prospectus is outdated or
defective and prior to the receipt by the Investor of an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of such
amended or supplemented Prospectus the misstatement or omission giving rise to
such liability would have been corrected.

 
A-9

--------------------------------------------------------------------------------

 

(b)           Indemnification by the Investor.  Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, shareholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent that such
untrue statement or omission is contained in any information furnished by the
Investor to the Company for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto, or to the extent that such
information relates to such Investor’s proposed method of distribution of
Registrable Securities and was reviewed and approved by the Investor for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto, or in the case of an occurrence of an Allowed
Delay or an event of the type specified in Section 3(g), the use by the Investor
of an outdated or defective Prospectus after the Company has notified the
Investor in writing that the Prospectus is outdated or defective and prior to
the receipt by the Investor of an amended or supplemented Prospectus, but only
if and to the extent that following the receipt of the amended or supplemented
Prospectus the misstatement or omission giving rise to such liability would have
been corrected.  In no event shall the liability of the Investor be greater in
amount than the dollar amount of the proceeds (net of any damages the Investor
has otherwise been required to pay by reason of such untrue statement or
omission by the Company) received by the Investor upon the sale of the
Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification; and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (A) the
indemnifying party has agreed to pay such fees or expenses; or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person; or (C) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); or (D) the
indemnified party shall have reasonably concluded, with the advice of counsel,
that there may be one or more legal defenses available to it or them or to other
indemnified parties which are different from, or in addition to, those available
to the indemnifying party; and provided, further, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.  The
Company agrees promptly to notify the Investors of the commencement of any
litigation or proceedings against the Company or any of its officers or
directors in connection with the sale of any Registrable Securities or any
preliminary prospectus, prospectus, registration statement, or amendment or
supplement thereto, or any application relating to any sale of any Registrable
Securities.

 
A-10

--------------------------------------------------------------------------------

 

(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  The relative fault, in the case of an untrue
statement, alleged untrue statement, omission, or alleged omission, shall be
determined by, among other things, whether such statement, alleged statement,
omission, or alleged omission relates to information supplied by the Company or
by the Investor, and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement, alleged
statement, omission, or alleged omission.  The parties agree that it would be
unjust and inequitable if the respective obligations of the Company and each
Investor for contribution were determined by pro rata or per capita allocation
of the aggregate losses, liabilities, claims, damages, and expenses or by any
other method of allocation that does not reflect the equitable considerations
referred to in this clause (d).  No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the 1933 Act shall be
entitled to contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.  Anything in
this Section 6(d) to the contrary notwithstanding, no party shall be liable for
contribution with respect to the settlement of any claim or action effected
without its written consent.  This Section 6(d) is not intended to supersede any
right to contribution under the 1933 Act, the 1934 Act, or otherwise.
 
7.      Miscellaneous.
 
(a)           Amendments and Waivers.  This Agreement may be amended only by an
instrument in writing signed by the Company and the Required Investors, provided
that no amendment to this Agreement that is materially and disproportionately
adverse to any Investor shall be made without such Investor’s written
consent.  The Company may take any action herein prohibited, or omit to perform
any act herein required to be performed by it, only if the Company shall have
obtained the written waiver or consent to such amendment, action or omission to
act, of the Required Investors, provided that no such action or omission that is
adverse to any Investor shall occur without such Investor’s written consent.
 
(b)           Notices.   All notices that are required or permitted hereunder
shall be in writing and shall be sufficient if personally delivered or sent by
registered or certified mail or Federal Express or other nationally recognized
overnight delivery service.  Any notices shall be deemed given upon the earlier
of the date when received or the third day after the date when sent by
registered or certified mail or the day after the date when sent by overnight
delivery service to, the address set forth below, unless such address is changed
by notice to the other party hereto,
 
if to Company:
 
Xhibit Corp.
80 E. Rio Salado Parkway, Suite 115
Tempe, AZ 85281
Attn: Chief Financial Officer
 
with a copy to (which shall not constitute notice):
 
Keller Rohrback PLC
3101 N. Central Avenue, Suite 1400
Phoenix, AZ 85012
Attn: Stephen R. Boatwright, Esq.
 
if to the Investors:
 
with a copy to (which shall not constitute notice):
 



 

 
A-11

--------------------------------------------------------------------------------

 

(c)            Assignments and Transfers by Investors.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their successors and permitted assigns.  An Investor may transfer or assign, in
whole or from time to time in part, to one or more persons, which shall be an
“accredited investor” as defined in Rule 501(a) of Regulation D, as amended
under the 1933 Act, and which shall agree in writing to be bound by the terms
and conditions of this Agreement, an executed counterpart of which shall be
furnished to the Company, its rights hereunder in connection with the transfer
of Registrable Securities by such Investor to such person, provided that the
Investor complies with all laws applicable thereto and provides written notice
of assignment to the Company promptly after such assignment is effected. From
and after such proper assignment, such assignee shall be deemed an Investor
hereunder.
 
(d)           Assignments and Transfers by the Company.  This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Investors, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Investors, after notice duly given by
the Company to the Investors.
 
(e) Benefits of the Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
(f) Counterparts; Facsimiles.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
(g) Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(h) Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
 
(i) Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
(j) Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 
A-12

--------------------------------------------------------------------------------

 

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Arizona without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Arizona and the United States
District Court for Arizona, in each case located in the City of Phoenix,
Maricopa County, for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 

 
A-13

--------------------------------------------------------------------------------

 
 
 
[Company Signature Page]
 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Registration Rights
Agreement as of the date first above written.
 


 
Xhibit Corp.
80 E. Rio Salado Parkway, Suite 115
Tempe, AZ 85281


 


 
By:           _________________________
 
Name:
 
Title:

 

 
A-14

--------------------------------------------------------------------------------

 

[Investors’ Signature Page [for each Investor]]
 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Registration Rights
Agreement as of the date first above written.
 


 
_______________________________________________
 
Name of Investor:
 


 

 
A-15

--------------------------------------------------------------------------------

 



 
Schedule 1
 


 
Investors
 


 
Investor Name
Investor Mailing Address
                                   




 
A-16

--------------------------------------------------------------------------------

 



Schedule 2.6


Furniture










Wood Conference Room Tables and Chairs
